11 N.Y.2d 766 (1962)
Ida Marco, as Ancillary Administratrix of The Estate of Harry Marco, Deceased, a Stockholder in the Blue Ridge Corporation, on Behalf of Himself and All Other Stockholders Similarly Situated, and on Behalf of Said Blue Ridge Corporation, Appellant [William Marco, as Administrator, Substituted Appellant],
v.
Walter E. Sachs et al., Defendants-Respondents, and Blue Ridge Corporation et al., Appellants, et al., Defendants.
Court of Appeals of the State of New York.
Submitted February 19, 1962.
Decided February 22, 1962.
Motion for reargument and/or for amendment of remittitur and/or for clarification of the opinion herein denied. [See 10 N Y 2d 542.]